Citation Nr: 0032844	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He was a prisoner of war (POW) of the German 
government from June 1944 to April 1945.  He died in March 
1989, and the appellant is his widow.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a July 
1998 decision by the RO.

The record shows that the RO previously denied service 
connection for the cause of the veteran's death by a decision 
entered in November 1995.  The appellant was notified of the 
RO's determination, and of her appellate rights, but she did 
not initiate an appeal within one year.  As a result, the 
RO's decision became final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2000); 38 C.F.R. 
§ 20.302 (1995).  Accordingly, the question must now be 
addressed whether new and material evidence has been received 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

On a VA Form 9, dated in June 1999, the appellant wrote, "I 
am requesting that I be awarded DIC [dependency and indemnity 
compensation] benefits based on [the veteran's] many years of 
debilitating illnesses."  It is unclear from the appellant's 
statement whether she wishes to pursue a claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).  The matter is referred to the RO for 
clarification and further action, as appropriate.


REMAND

The RO has developed the claim on appeal as though it were an 
original claim.  As noted above, however, the claim on appeal 
is not an original claim, but rather an application to reopen 
a prior final decision.  Because the RO has not yet addressed 
the question of whether new and material evidence has been 
submitted to reopen the claim, and has not provided the 
appellant with a statement of the case (SOC) or supplemental 
SOC (SSOC) containing the laws and regulations pertaining to 
reopening, the Board will remand the matter to ensure the 
appellant full procedural due process of law.  Cf.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should take adjudicatory 
action on the appellant's claim to 
reopen.  In so doing, the RO should 
consider whether new and material 
evidence has been received since the 
time of the last final disallowance in 
November 1995.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  If it is 
determined that new and material 
evidence has been received, and the 
claim is reopened, the RO should make 
reasonable efforts to assist the 
appellant with her claim, consistent 
with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).
 
	2.  If the benefit sought is denied, a 
SSOC should be issued.  The SSOC should 
include, among other things, a summary 
of the evidence received since the time 
of the RO's November 1995 decision, and 
a summary of, and citations to, 
38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a).

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

